Voto disidente del
Juez Asociado Señor Negrón García.
Este recurso, ÚNICO en los anales constitucionales, en conciencia amerita nuestra intervención. Constituye un peligroso precedente que ALTERA sustancial e irremediablemente todas las normas de sana administración en materia de desembolsos públicos. Confiere al Gobernador de Puerto Rico, Hon. Rafael Hernández Colón, una CARTA BLANCA para que, a su absoluto arbitrio y sin autoridad en ley, pueda ordenar al Banco Guberna-mental de Fomento que otorgue contratos de campañas publici-tarias contrarias a una política pública en particular.
En virtud de la tesis mayoritaria implícita de abstención prudencial, fundada en que estamos frente a una controversia no justiciable perteneciente a la arena política, la figura ejecutiva que emerge “sin limitaciones de ninguna clase”, ante y desde este “TRIBUNAL SUPREMO”, es la de “JEFE SUPREMO” capaz de ejercer la dirección de la administración pública, incluso sobre las Ramas Legislativa y Judicial, visión que fue RECHAZADA por la Asamblea Constituyente. 3 Diario de Sesiones de la Convención Constituyente 2274 (1961). (1)
Y todo este inmenso poder, a base del frágil argumento de que el pasado 20 de febrero de 1990, en su mensaje anual al país, el Gobernador, Hon. Rafael Hernández Colón, anunció su intención de someter a la Asamblea Legislativa un proyecto de ley que autorice la venta de los activos de la Autoridad de Teléfonos. El *59resultado judicial es una novedosa ecuación constitucional cuya equivalencia jurídica es: MENSAJE ANUAL=CAMBIA Y CREA INSTANTÁNEAMENTE NUEVA POLÍTICA PÚ-BLICA; DEROGA IPSO FACTO LEYES VIGENTES; GENERA CONTRATOS DE PUBLICIDAD; ORIGINA Y OBLIGA VÁLIDAMENTE EL DESEMBOLSO DE FONDOS PÚBLI-COS.
Confesamos que nos resulta difícil comprender la lógica de esta ecuación y su equivalencia de los elementos constitucionales que intervienen en un fenómeno semejante. Y es “que el ejercicio de la abogacía y las demás actividades de los juristas reclama el constante auxilio de la lógica. Pero como sea que el Derecho, como ineludible exigencia de la convivencia humana, ha de subvenir, humanamente también, a las necesidades sociales para cuya satisfacción se dicta; el insigne autor invocado [Couture], en su citado opúsculo (2° mandamiento), advierte que la Lógica del Derecho no ha de ser meramente ‘una lógica formal, sino una lógica viva hecha con todas las sustancias de la experiencia humana’”. J.M. Mans Puigarnau, Lógica para Juristas, Ed. Bosch, 1978, pág. 7. Acudamos, pues, a esa “‘lógica viva hecha con todas las sustancias de la experiencia humana’” y a la acumulada judicialmente.
La tarea exige aclarar brevemente un concepto medular atinente, a saber, la similitud y diferencia básica entre los programas de acción de los partidos políticos frente a una política pública oficial gubernamental. Ambos son de contenido ideológico e incluyen los planes sociales, económicos e idearios políticos. Ahí termina la semejanza. Una vez sometidos al electorado, culminada la elección de los funcionarios y debidamente juramentados, éstos pueden transformar sus programas partidistas en política pública de acción a través de los canales constitucionales que correspon-den al Primer Ejecutivo y a la Asamblea Legislativa.
No obstante, advertimos que en nuestro sistema de gobierno, cimentado en la doctrina clásica de frenos y contrapesos, esa conversión e implantación no es prerrogativa de un solo hombre, sino el producto de todo un proceso decisorio de génesis consti-*60tucional en que participa el Primer Ejecutivo y los miembros de la Asamblea Legislativa. Cuando, como en el caso de autos, cual-quiera de esos dos (2) poderes hace caso omiso o se aparta de los métodos constitucionales, o impermisiblemente se mezcla la ac-ción partidista con la acción gubernamental oficial, surge la confusa equivalencia de PARTIDOCRACIA COMO DEMOCRA-CIA. La cuestión, aunque de gran complejidad, ha sido objeto de diversos enfoques y teorías. La línea es tenue y difícil de trazar según lo acredita el Prof. Mark G. Yudof en su reputada obra When Government Speaks, University of California Press, 1983.
HH
Este Tribunal desaprovecha la oportunidad histórica de re-afirmar dos (2) principios elementales. El primero, que en nuestra democracia el concepto dinámico de política pública, en su sustrato jurídico-doctrinario, está inexorablemente atado a la Constitución, a las leyes y, en casos apropiados, a los dictámenes judiciales. Y el segundo, que el requisito constitucional de legalidad en el desembolso del dinero público —“por autoridad de ley”, Art. VI, Sec. 9, Const. E.L.A., L.ER.A., Tomo 1, ed. 1982, pág. 369— forma parte de un diseño fundamental para garantizar el crédito público, tan necesario para la salud y el mejoramiento económico del pueblo.
Si bien la formulación de política pública puede originarla el Primer Ejecutivo, cuando esa iniciativa DIRECTAMENTE modifica, altera y es contraria a una política pública ESPECI-FICA, plasmada previamente en un estatuto, su validez y oficia-lidad sólo se configura —y es constitucionalmente posible— con el consentimiento de la Asamblea Legislativa mediante la aproba-ción de una NUEVA LEY. Véase Matos v. Siaca, Sec. P.R., 21 D.P.R. 420, 429 (1914), a los efectos de que es el Legislativo el poder facultado a fijar la política pública en Puerto Rico. La misma dinámica opera a la inversa. Para que la Legislatura introduzca variaciones a una política pública en particular, preestablecida en leyes anteriores, precisa del concurso del Primer Ejecutivo.
*61Es innegable que el Primer Ejecutivo goza de la facultad de procurar —no realizar— cambios en la política pública. Puede encargar la realización de investigaciones y coordinar estudios preliminares de viabilidad y conveniencia para encaminar cambios en la política pública existente. También puede cabildear en la Legislatura. Sin embargo, nuestro sistema constitucional le priva de utilizar/orados públicos para UNIL ATE RAIMENTE implan-tar, introducir o lograr cambios en o ganarse la opinión pública mediante campañas publicitarias, AJENAS a la requerida interacción gubernamental entre la Rama Ejecutiva y la Rama Legislativa. Ciertamente, estos no son los mecanismos de frenos y contrapesos vislumbrados en nuestro esquema de separación de poderes.
Aunque reconocemos que la sabiduría de determinada política pública, así como su cambio, no se rigen por las opiniones personales de legos, abogados o jueces, no podemos olvidar que vivimos en un régimen de leyes y que “'[l]a verdadera esencia de un gobierno libre consiste en considerar los puestos [y fondos] públicos como un fideicomiso, encomendado para el bien del país y no para beneficio de determinado individuo o partido [político]’”. Ex rel. Pérez v. Manescau, 33 D.P.R. 739, 742 (1924). Por ende, cuando esa esencia es seriamente trastocada por una actuación al margen de la Constitución o de las leyes, que atenta contra esa política pública, por excelencia el remedio es judicial.
La expedición del auto por el Tribunal también hubiese demostrado hasta la saciedad que LA POLÍTICA PÚBLICA VIGENTE ES RETENER LOS ACTIVOS DE LA AUTORI-DAD DE TELÉFONOS DE PUERTO RICO, según fue decla-rada en las Leyes Núm. 25 de 6 de mayo de 1974 (27 L.P.R.A. sec. 401 et seq.); Núm. 7 de 5 de abril de 1977 (27 L.P.R.A. sec. 403(b)), y Núm. 2 de 8 de junio de 1978 (27 L.P.R.A. sec. 407(v)).
Discrepamos, pues, de la negativa mayoritaria a expedir y revocar la Resolución del Tribunal Superior, Sala de San Juan (Hon. Arnaldo López Rodríguez), de 30 de marzo de 1990. Dicho foro denegó la petición de injunction preliminar del represen-tante del Partido Independentista Puertorriqueño, Ledo. David *62Noriega Rodríguez, para paralizar —por contravenir la política pública y ser inconstitucional— la campaña publicitaria, sufra-gada con fondos públicos, para promover la venta de los activos de la referida Autoridad de Teléfonos.
El ilustrado foro tomó conocimiento judicial de que desde el 24 de marzo de 1990 el Banco Gubernamental de Fomento inició una masiva campaña de anuncios para promover la venta de “Facili-dades de Comunicación”. En términos generales, los anuncios de radio y de prensa versan sobre la fábula de una vaca llamada FORTUNATA y los beneficios de la venta por su dueño. Los anuncios de televisión son interpretados por un cantante. Además, los de prensa, específicamente, presentan a una telefonista y aluden a la garantía de permanencia en el empleo una vez consumada la venta.
Expongamos la legislación que encarna la POLÍTICA PÚ-BLICA VIGENTE en cuanto a la Autoridad de Teléfonos y por qué la campaña publicitaria es ILEGAL.
h-1 f — (
El Art. 3(b) de la Ley Núm. 25, supra, 27 L.P.R.A. sec. 403(b) —conocida como Ley de la Autoridad de Teléfonos de Puerto Rico— estableció y declaró como política pública la adquisición, posesión y operación de un servicio eficiente de comunicaciones a través de esa entidad gubernamental creada por el mismo estatuto. Ese mandato, refrendado durante el primer cuatrienio en la gobernación del codemandado, Hon. Rafael Hernández Colón, no fue a perpetuidad. Sería “HASTA TANTO LA ASAM-BLEA LEGISLATIVA DETERMINE, COMO POLÍTICA PÚ-BLICA, LA CONVENIENCIA DE QUE LAS FACILIDADES DE COMUNICACIÓN EN PUERTO RICO SEAN POSEÍDAS Y OPERADAS POR UNA EMPRESA PRIVADA. . .”. (Énfasis suplido.) 27 L.PR.A. sec. 403(b).
En 1977 juró como Primer Ejecutivo el Hon. Carlos Romero Barceló. Ese mismo año, con su firma, aprobó la Ley Núm. 7, supra, enmendatoria de la Ley Núm. 25, supra, para expresa-*63mente hacer viable y autorizar gestiones relacionadas con la venta de los recursos de esas facilidades de comunicación pertenecientes al Pueblo. De ese modo autorizó a la Autoridad de Teléfonos a “hacer las gestiones para la venta, vender y entrar en convenios o contratos, por recomendación del Gobernador, para la venta de las Facilidades de Comunicación de la Autoridad, sujetas dichas gestiones y ventas a la aprobación de la Asamblea Legislativa ”. (Énfasis suplido.) 1977 Leyes de Puerto Rico 18.
Sin embargo, la Asamblea Legislativa no delegó de manera absoluta su facultad. Con ese propósito, enmendó el inciso (b) del Art. 3 antes aludido de la Ley Núm. 25, supra, y reafirmó como política pública que las facilidades de comunicaciones “sean poseídas y operadas por y a través de la Autoridad de Teléfonos de Puerto Rico, la entidad gubernamental creada por las dispo-siciones de est[a ley], hasta tanto la Asamblea Legislativa determine, como política pública, la conveniencia de que las Facilidades de Comunicación en Puerto Rico sean poseídas y operadas por una empresa privada . . .”. (Énfasis suplido.) 27 L.PR.A. sec. 403(b).
Las gestiones de la venta no tuvieron éxito. En vista de ello, el Poder Legislativo REITERÓ la política pública ORIGINAL Y DESISTIÓ DE VENDERLA. A tal efecto, en virtud de la Ley Núm. 2, supra, se DEROGÓ el inciso (v) antes citado de la Ley Núm. 25, supra. En otras palabras, RESCATÓ LOS PODERES PREVIAMENTE DELEGADOS Y PRIVÓ AL GOBERNA-DOR, cualquiera que fuera, de intervenir y recomendar a la Autoridad de Teléfonos la realización de gestiones para su venta. Por su importancia, transcribimos la Exposición de Motivos de la Ley Núm. 2, supra:
La Ley Núm. 7 de 5 de abril de 1977 enmendó la Ley Núm. 25 de 6 de mayo de 1974, conocida como Ley de la Autoridad de Teléfonos de Puerto Rico, ampliando su finalidad al determinar que la Asamblea Legislativa sea la que establezca la política pública sobre la conveniencia de que las facilidades de comunicación en Puerto Rico sean poseídas y operadas por una empresa privada.
Como complemento de esa determinación, se adicionó el inciso (v) al Artículo 7 de dicha ley confiriéndole a la Autoridad de *64Teléfonos de Puerto Rico la facultad de realizar gestiones para la venta de las facilidades de comunicación de la Autoridad, por recomendación del Gobernador, sujetas dichas gestiones y ventas a la aprobación de la Asamblea Legislativa.
En el ejercicio de los poderes conferidos, la Autoridad de Teléfonos llevó a cabo un proyecto de ofrecer en venta a la “Puerto Rico Telephone Company”, en una forma profesional, expedita, y basado en sólidos criterios de servicio para los mejores intereses del pueblo de Puerto Rico.
A pesar de los encomiables esfuerzos realizados, la Autoridad no pudo hallar una sola entidad que mostrara interés en iniciar negociaciones preliminares conducentes a la adquisición total e inmediata de la “Puerto Rico Telephone Company”, dentro de los criterios básicos establecidos.
EN LAS CIRCUNSTANCIAS ACTUALES Y EN EL FU-TURO INMEDIATO PREVISIBLE, RESULTA DE POCO O NINGÚN CONTENIDO PRÁCTICO LA CONTINUACIÓN DE GESTIONES ENCAMINADAS A LA VENTA DE LA “PUERTO RICO TELEPHONE COMPANY”.
Hecha esta determinación, es necesario viabilizar que la Autori-dad pueda por conducto del Banco Gubernamental de Fomento para Puerto Rico, efectuar una venta de bonos a la mayor brevedad y continuar ofreciendo bonos en el mercado en fechas oportunas en el futuro.
A FIN DE QUE DICHOS BONOS PUEDAN OFRECERSE COMO INSTRUMENTOS EXENTOS DE CONTRIBUCIONES FEDERALES, CON TODA LA BUENA FE QUE CARACTE-RIZA AL GOBIERNO DE PUERTO RICO ANTE LA COMUNI-DAD FINANCIERA, ES MENESTER CONSIGNAR EN LA LEY, COMO DETERMINACIÓN DE POLÍTICA PÚBLICA, QUE LA “PUERTO RICO TELEPHONE COMPANY” SERÁ RETENIDA POR LA AUTORIDAD DE TELÉFONOS DE PUERTO RICO, HABIÉNDOSE DESISTIDO DE OFRECERLA EN VENTA. (Énfasis suplido.) 1978 Leyes de Puerto Rico 389-390.
El título de esta ley es sumamente revelador: “Autoridad de Teléfonos— Tuerto Rico Telephone Co.’ RETENCIÓN.” (Énfa-sis suplido.) 1978 Leyes de Puerto Rico 389.
HH h-H I — i
Del historial y de la trayectoria legislativa expuesta surge que ni el Gobernador, Hon. Rafael Hernández Colón, ni la Autoridad *65de Teléfonos, como tampoco ninguna otra agencia, tienen actual-mente autoridad en ley —mandato legislativo— para realizar campañas publicitarias dirigidas a promover la venta de los activos de la primera con cargo a los fondos públicos. Ello es contrario a la política pública vigente. Para ese fin, es imperativo que el Poder Legislativo evalúe la necesidad y conveniencia de cualquier cambio y así lo autorice estatutariamente.
El trámite legislativo seguido en 1977 así lo corrobora. En aquel entonces, como hemos visto, se autorizó expresa y temporeramente, por enmienda a la ley, la realización de tales gestiones de venta con la participación del Gobernador, Hon. Carlos Romero Barceló. Sin embargo, el Poder Legislativo se reservó la última palabra. Sin ambajes consignó que la decisión final de alterar la política pública establecida sería suya. A PARTIR DEL 8 DE JUNIO DE 1978 SE DESISTIÓ Y ELI-MINÓ DEL PANORAMA TODA PERSPECTIVA DE VENTA Y SE RETORNÓ A LA POLÍTICA PÚBLICA'ORIGINAL DE RETENCIÓN.
IV
Frente a estos antecedentes no cabe sostener autoridad legal alguna del Gobernador, Hon. Rafael Hernández Colón, ni del Banco Gubernamental de Fomento para desarrollar una campaña publicitaria oficial al efecto. Tiene razón el apelante Noriega Rodríguez al interpretar que es menester la intervención previa de la Asamblea Legislativa para variar el curso de acción pro-puesto y avalarlo como NUEVA POLÍTICA PÚBLICA.
En 1978 el Banco Gubernamental de Fomento SÓLO recibió autorización legal para procurar, a nombre de la Autoridad de Teléfonos, la emisión de bonos como alternativa para allegarle fondos. YA LO HIZO. NO PUEDE AHORA UTILIZAR FON-DOS PÚBLICOS PARA LA PROMOCIÓN DE SU VENTA. HACERLO ES UN CONTRASENTIDO Y ATENTA CONTRA LA POLÍTICA PÚBLICA DE RETENCIÓN VIGENTE. Des-pués de todo, dicho banco sólo actúa “como depositario o *66fideicomisario de fondos del Estado Libre Asociado de Puerto Rico . . 7 L.ER.A. sec. 552(B).
En resumen, carecen de autoridad legal el Gobernador, Hon. Rafael Hernández Colón, como el Banco Gubernamental de Fomento, demás entidades y funcionarios, para desembolsar y comprometer fondos públicos (en una proyectada venta no auto-rizada) fuera de los necesarios para realizar los estudios y cabildeo legislativo. Sus actuaciones son ULTRA VIRES y con-trarias a la legislación y política pública.
V
Esta conclusión nos obliga a dirigir nuestra atención al voto concurrente del Juez Asociado Señor Hernández Denton. De entrada, es necesario realinear las coordenadas del recurso.
Primero: Su ponencia desvirtúa la controversia planteada. La circunscribe a determinar si el Gobernador, Hon. Rafael Hernández Colón, “tiene autoridad para utilizar fondos públicos con el propósito de formular cambios en la política pública y promover la legislación correspondiente, y que la prudencia judicial aconseja que no intervengamos en la controversia sobre la razonabilidad de los gastos o los medios utilizados para lograr esos propósitos . . .”. Voto concurrente del Juez Asociado Señor Hernández Denton, pág. 51.
Nadie nunca ha cuestionado la autoridad del Gobernador para “formular cambios en la política pública y promover la legislación correspondiente . . .”. Voto concurrente del Juez Asociado Señor Hernández Denton, pág. 59. Tampoco es un problema de “pru-dencia judicial”. Id. La controversia real es la “procedencia legal” de sus actuaciones dentro del marco constitucional al haber iniciado “una extensa campaña de información pública ... a través de todos los medios de comunicación” sobre “los méritos de [su] propuesta” (id., págs. 55 — 56), contrario a un mandato legis-lativo. Pecaríamos de ingenuos si no reconociéramos que esa campaña publicitaria fue diseñada con el propósito de contrarres-tar la oposición pública generada por “su propuesta” entre algunos legisladores, ciudadanos, obreros, uniones y otras agru-paciones.
*67Segundo: Ante la carencia de autoridad legal, ha tenido que invocar el socorrido poder “inherente” del primer mandatario para informar al pueblo sobre medidas y planes para atender los problemas del país. Voto concurrente del Juez Asociado Señor Hernández Denton, pág. 54. Ciertamente ese poder “inherente” dista mucho de ser fuente de ley para iniciar una campaña publicitaria que contraviene la política pública establecida. Ya hemos visto que el Art. IV Sec. 4 de nuestra Ley Fundamental, L.ER.A., Tomo 1, ed. 1982, pág. 349, sólo le autoriza a “[e]jercer las otras facultades y atribuciones y cumplir los demás deberes que se le señalen por ESTA CONSTITUCIÓN O POR LEY”. (Énfasis suplido.)
Tercero: En este caso en particular, nuestra función judicial no es explorar “la razonabilidad de los gastos”. Voto concurrente, del Juez Asociado Señor Hernández Denton, págs. 56-57. Ese aspecto no está planteado. Sea uno, cientos, miles o cientos de miles de dólares, nuestra indelegable obligación es determinar su legalidad y constitucionalidad.
Cuarto: Sostiene que ello es “ceder a la tentación de interve-nir en [esta] controversia . . .”. Voto concurrente del Juez Aso-ciado Señor Hernández Denton, pág. 57. Esa tesis sólo es factible bajo la doctrina de abstención judicial. Ello está implícito a lo largo de su concurrencia. La misma es un paso en retroceso y un abrupto cambio que contrasta con el curso decisorio adoptado por este Foro en innumerables ocasiones y ratificado recientemente por voz del propio Juez Asociado Señor Hernández Denton en Silva v. Hernández Agosto, 118 D.P.R. 45, 55 (1986):
En todas las ocasiones anteriores ante reclamos de cuestión política hemos reafirmado el poder de los tribunales de ser los intérpretes finales de los contornos de la Constitución y para determinar si los actos de una rama de gobierno exceden su autoridad constitucional. Marbury v. Madison, 1 Cranch 137 (1803); Santa Aponte v. Srio. del Senado, supra. La interpretación inicial que de la Constitución haga otra rama merece deferencia, pero debe prevalecer la norma de que la determinación final corresponde a los tribunales. United States v. Nixon, supra. Nuestra estructura de gobierno no permite que las ramas políticas del *68Gobierno se conviertan en árbitros de sus propios actos. Véanse: The Supreme Court, 1968 Term., 83 Harv. L. Rev. 62, 68 (1969); H. Wechsler, Toward Neutral Principles of Constitutional Law, 73 Harv. L. Rev. 1 (1959); Henkins, op. cit.; Redish, op. cit.; Tribe, op. cit; Nowak, Rotunda y Young, op. cit.; A. Bickel, The Least Dangerous Branch, 2da ed., Connecticut, Yale U. Press, 1986, págs. 183-198. (Énfasis suplido.)
Quinto: Resulta poco convincente su posición de que sostener la petición del Representante Noriega implicaría que “la Asam-blea Legislativa podría efectivamente impedir que un Primer Ejecutivo de otro partido político pueda utilizar fondos guberna-mentales para proponer nuevos programas de gobierno en con-flicto con la legislación vigente”. (Énfasis suplido.) Voto concu-rrente del Juez Asociado Señor Hernández Denton, pág. 56. A renglón seguido, expone como fundamento que el “resultado de la acción propuesta sería debilitar peligrosamente el alcance del Poder Ejecutivo, socavando el equilibrio dinámico que debe prevalecer en un sistema de separación de poderes y creando por fíat judicial un sistema parlamentario de gobierno”. íd.
El argumento es erróneo. Una cosa es “proponer” nuevos programas de gobierno y, otra, “implantarlos” sin autoridad en ley. La diferencia es de fácil captación. Una vez advertida, el tratamiento jurídico para examinar la validez del desembolso en uno u otro caso es distinto forzosamente.
Más aún, su enfoque nos lleva a transitar desde la grave crisis fiscal existente hasta hundirnos en la arena movediza partidista. Las consecuencias de su ratio decidendi son claras: ante campa-ñas publicitarias del Gobernador para informar sus propuestas, una Asamblea Legislativa hostil, controlada o no por “otro partido político”, podrá comenzar también, con cargo a fondos públicos, una contracampaña. Bajo la retórica tesis de abstención judicial y de “mordaza” favorecida en su concurrencia (voto concurrente del Juez Asociado Señor Hernández Denton, pág. 56), ¿quién le pondrá freno a esa disputa y saturación de anuncios “públicos”?, ¿quién controlará la sangría presupuestaria?
Esta aterradora visión del futuro, ¿no es más bien típica de una campaña electoral entre partidos de oposición en año *69eleccionario? ¿Por qué trasladarla al escenario gubernamental y gravar los fondos públicos al amparo de la cuestionable práctica de “informar” al pueblo?
Recapitulando, este tipo de campaña, impulsada para ganarse a la opinión pública, abre camino a una contienda político-ideológica de mayor envergadura. Con tal de buscar apoyo entre el electorado, el Primer Ejecutivo podrá desatarla y dirigirla directa e intensamente al pueblo y no a sus representantes legislativos electos, aun cuando sea contraria a la política pública vigente. Y, claro está, para contrarrestar ese ataque a la sabiduría y conveniencia de la legislación y política pública existente, la Asamblea Legislativa podrá utilizar a su vez todo fondo público a su alcance para “informar” su postura.!2) Y tras el telón, los fondos públicos van a parar a las “agencias de publicidad [que] cuentan con expertos conocedores de la conducta humana. Ideas, imágenes, detalles visuales y gráficos aparentemente insignifican-tes pueden esconder solapadamente un mensaje político. Por lo tanto, no podemos abstraemos de los adelantos de la industria de las comunicaciones y del desarrollo de complejas técnicas para encubrir mensajes”. P.N.P. v. Hernández, Srio. D.T.O.P., 122 D.P.R. 362, 388-389 (1988), opinión concurrente.
No podemos refrendar un esquema gubernativo que autoriza desembolsos desmedidos, arbitrarios y contrarios a la legislación aprobada. Menos, que “[e]n última instancia, será el Pueblo de Puerto Rico y no el Foder Judicial quien tomará la decisión final sobre su programa de gobierno”. (Énfasis en el original.) Voto concurrente del Juez Asociado Señor Hernández Denton, pág. 57. *70Por definición, necesidad y en aras de lograr una administración pública coordinada y eficiente, nuestra estructura gubernamental es de delegación de poderes mediante la elección directa de los gobernantes.
VI
El deseo del Primer Ejecutivo, Hon. Rafael Hernández Colón, de vender la Autoridad de Teléfonos —anunciado en su reciente Mensaje a la Asamblea Legislativa— no es suficiente ni valida esas gestiones. Mucho menos la campaña publicitaria. Por buenas y legítimas que sean sus intenciones, su deber principal es “[cjumplir y hacer cumplir las leyes”. Art. IV Sec. 4, Const. E.L.A., supra, pág. 349. HASTA TANTO NO SE MODIFIQUEN ESAS LEYES Y LA POLÍTICA PÚBLICA QUE ENCARNAN, NO PUEDE ALTERARLA POR SU EXCLUSIVA VOLUN-TAD.
¿DESDE CUÁNDO EN NUESTRO ESQUEMA DE GO-BIERNO EL MENSAJE EJECUTIVO ANUAL ES FUENTE DE LEY? ¿CÓMO PUEDE ARGUMENTARSE QUE SU MEN-SAJE ANUAL SOBRE LA SITUACIÓN DEL PAÍS, IN-FORME DE LAS CONDICIONES FISCALES (“[CON] LOS DATOS NECESARIOS PARA LA FORMULACIÓN DE UN PROGRAMA DE LEGISLACIÓN”, Art. IV Sec. 4, Const. E.L.A., supra, pág. 349) Y LOS “DESEMBOLSOS PROPUES-TOS PARA EL AÑO ECONÓMICO SIGUIENTE” —(énfasis suplido) id.— GENERA AUTORIDAD EN LEY PARA LA CAMPAÑA PUBLICITARIA QUE NOS OCUPA? ¿DESDE CUÁNDO LAS CONFERENCIAS Y DECISIONES ADOPTA-DAS POR EL GOBERNADOR Y LA MAYORÍA LEGISLA-TIVA FUERA DEL HEMICICLO —SIN SEGUIRSE LOS CAUCES CONSTITUCIONALES— ENMIENDAN O DERO-GAN LAS LEYES? ¿CÓMO PUEDE EL PROCURADOR GENERAL DE PUERTO RICO SOSTENER IGUAL CONCLU-SIÓN A BASE DE LA MERA PRESENTACIÓN “ANTE LA ASAMBLEA LEGISLATIVA [D]EL CORRESPONDIENTE *71PROYECTO DE LEY PARA LA VENTA DE LA TELEFÓ-NICA Y EL TRÁMITE LEGISLATIVO, DESPUÉS DE LAS VISTAS PÚBLICAS DE RIGOR . . .”? (Énfasis suplido.) Mo-ción de desestimación y oposición, pág. 7.
SI LA VENTA DE LA TELEFÓNICA FUERA LA POLÍ-TICA PÚBLICA LEGALMENTE ESTABLECIDA, ¿POR QUÉ RAZÓN HAY QUE PROMOVERLA ANTE EL PAÍS? ¿A QUIÉN HAY QUE CONVENCER? EN NUESTRO SISTEMA DE GOBIERNO LA ASAMBLEA LEGISLATIVA, COMO RE-PRESENTANTE DE LOS CIUDADANOS, ES LA LLAMADA A CUAJAR Y A APROBAR MEDIANTE LEGISLACIÓN LA NUEVA POLÍTICA PÚBLICA EN TORNO A LA AUTORI-DAD DE TELÉFONOS. REPETIMOS, AL PRESENTE NO SE HA VARIADO LA LEGISLACIÓN QUE ORDENA RETE-NERLA.
“Sin necesidad de entrar en disquisiciones filosóficas en torno a la fuente del poder legislativo, basta con señalar que hemos trascendido las antiguas teorías que señalaban el poder de gobernar como uno que provenía directamente de la divinidad. Por el contrario, hoy reconocemos que el poder legislativo último radica en el propio pueblo, guardando este concepto alguna semejanza a la teoría del contrato social que preconizaba Rousseau.” R.E. Bernier y J.A. Cuevas Segarra, Aprobación e interpretación de las leyes en Puerto Rico, 2da ed.' rev., San Juan, Pubs. J.T.S., 1987, Vol. 1, pág. 7.
VII
FRENTE A ESTA INNEGABLE REALIDAD, EL USO DE FONDOS PÚBLICOS ES INCONSTITUCIONAL. Art. VI, Sec. 9, Const. E.L.A., supra. No existe autoridad en ley para el inicio de una campaña publicitaria de este género contraria a esa política pública. Al no reconocerlo, este Tribunal ha claudicado su responsabilidad judicial de evaluar no la sabiduría por preferen-cias personales de estos desembolsos de fondos públicos, sino su juridicidad. Marrero v. Mun. de Morovis, 115 D.P.R. 643, 645 *72(1984); P.I.P. v. C.E.E., 120 D.P.R. 580 (1988). A fin de cuentas, se llaman “fondos públicos” porque provienen de todos los contribu-yentes del país y del más amplio spectrum político. NO SON PRIVATIVOS DE QUIENES POLÍTICAMENTE OSTENTAN LAS RIENDAS DEL PAÍS DURANTE DETERMINADO CUATRIENIO.
Como expresáramos en nuestra concurrencia en P.S.P. v. E.L.A., 107 D.P.R. 590, 614 (1978):
De inmediato advertimos los requisitos que deben concurrir al pasarse juicio sobre la legitimidad de una asignación legislativa de “fondos públicos”, a saber: contemple un beneficio público (promo-ver el bienestar e interés público de la comunidad); estén destinados a una actividad de carácter público o semipúblico (en contrastes con una privada); su destinatario esté sujeto a intervención guberna-mental; y sean asignados por ley.
VIII
En su verdadera dimensión, la SENSIBLE situación de autos va más allá del dispendio ilegal de fondos públicos. Se proyecta crudamente como una usurpación por parte del Poder Ejecutivo de las funciones del Poder Legislativo. Ello allana el camino y la capacidad procesal de Noriega Rodríguez para instar esta acción. En varias ocasiones hemos reconocido el derecho individual que asiste a los legisladores y a otros funcionarios públicos de comparecer a los tribunales para reivindicar las facultades y prerrogativas de su cargo. Véanse: Silva v. Hernández Agosto, supra; Hernández Agosto v. Romero Barceló, 112 D.P.R. 407, 415-416 (1982). Compárese Noriega v. Gobernador, 122 D.P.R. 650 (1988).
Recuérdese que, distinto a la Constitución federal, la nuestra RECONOCIÓ Y GARANTIZÓ expresamente, como medio de fiscalización, a las minorías legislativas. “A tal fin, es básico para la salud democrática que las minorías tengan una representación que, aun bajo las circunstancias más desfavorables, les permita cumplir adecuadamente su función de fiscalizar y estimular a la mayoría en su obra de gobierno sin crear entorpecimientos que *73puedan resultar en detrimento de la democracia.” (Énfasis supli-do.) Diario de Sesiones, supra, Vol. 4, pág. 2590. Cuando por razones partidistas la mayoría no actúa en defensa de las prerro-gativas del cuerpo, ¿cómo negarle a un legislador minoritario acudir a los tribunales en reivindicación del mismo? Si éste no puede hacerlo, ¿quién entonces podrá “cumplir adecuadamente [la] función de fiscalizar” a la mayoría? Id. En tales circunstancias, no concebimos que las puertas de los tribunales puedan cerrársele. Claro está que para que prevalezca tiene que demos-trar la procedencia de su causa de acción, esto es, la inconstitucionalidad e ilegalidad del acto ejecutivo impugnado y su nexo racional. Aun bajo la experiencia norteamericana, “procede reconocerle a un legislador legitimación activa (standing) cuando demuestra que la actuación impugnada tiene el efecto de anular su voto, pasado o futuro, o cuando están en juego otros aspectos fundamentales de sus prerrogativas legislativas”. (Traducción nuestra.) L.H. Tribe, American Constitutional Law, 2da ed., Nueva York, Ed. Foundation Press, 1988, pág. 153.
Para la consideración de cuestiones de vasto interés público, la “tendencia actual es decididamente hacia la liberalización y simplificación de las normas que rigen esta zona del Derecho” (E.L.A. v. P.R. Tel. Co., 114 D.P.R. 394, 398 (1983)) y hay que sopesar a “plena luz, a las fuerzas subyacentes que motivan en la realidad la abstención o intervención judicial en una situación dada”. íd., pág. 399. Véase, también, Salas Soler v. Srio. de Agricultura, 102 D.P.R. 716 (1974).
Las actuaciones del Primer Ejecutivo, Hon. Rafael Hernández Colón, del Banco Gubernamental de Fomento y de las otras entidades y funcionarios no se ajustan al mandato de ley prevaleciente. No son compatibles ni están en sintonía con nuestro esquema constitucional de separación de poderes. La campaña gubernamental para justificar la propuesta venta de la Telefónica, con el consabido desembolso de miles de dólares del erario, choca con la legislación y la política pública específicamente establecida. HASTA TANTO LA ASAMBLEA LEGISLATIVA ACTÚE, PODRÁN CONTINUARLA, PERO NO ES LEGAL. “No toda *74forma de expresión gubernamental es permisible, no obstante, las instancias más problemáticas de expresión gubernamental, usual-mente son las más sutiles e incidiosas.” (Traducción nuestra.) Tribe, op. cit., págs. 809-810.
Demostrado el reclamo de ilegalidad e inconstitucionalidad, es evidente que están presentes todos los requisitos de la Regla 57.1 de Procedimiento Civil, 32 L.ER.A. Ap. III, necesarios para la expedición del injunction, a saber, una lesión a las prerrogativas del cargo de representante de Noriega Rodríguez, los anuncios son de carácter diario, repetitivo, continuo y recurrente, e impli-can el desembolso no autorizado de fondos públicos, todo de forma irreparable. Se impone con urgencia un remedio judicial para ponerle fin inmediatamente. Peña v. Federación de Esgrima de P.R., 108 D.P.R. 147, 154 (1978).
Conjurar la presente situación es materia judicial prioritaria. Como expusiéramos en nuestro disenso en Berberena v. Echegoyen, 123 D.P.R. 76 (1988) —al sostener la inconstitu-cionalidad de la Ley Núm. 25 de 3 de junio de 1960 (18 L.ER.A. sec. 249d), que otorga licencias políticas a maestros candidatos a puestos electorales Y GRAVA ANUALMENTE EN MÁS DE VEINTE MILLONES DE DÓLARES ($20,000,000) EL PRE-SUPUESTO DEL DEPARTAMENTO DE EDUCACIÓN— “[cjobran vigencia nuevamente las palabras siguientes: ‘En mo-mentos en que en el país se debate públicamente la crisis y el estado de deterioro físico y académico de las instituciones educa-tivas, y la escasez de medios económicos para afrontar tales problemas y mejorar los sueldos del magisterio, resulta una falta de civilidad la vigencia de la [Ley Núm. 25 de 3 de junio de 1960, supra,] que nos ocupa.’ Pacheco v. Srio. Instrucción Pública, 108 D.P.R. 592, 603 esc. 3 (1979) . . .”.
SIN MENOSCABAR LA IMPORTANCIA DE ESTE RE-CURSO JUDICIAL, CON RESPETO A TODOS LOS CONCERNIDOS Y POR VÍA DE ANALOGÍA, AL DECIR DE UNA PEGAJOSA Y RÍTMICA CANCIÓN DE HACE DÉCA-DAS, LA ALEGÓRICA FORTUNATA —POR SER ACTUAL-MENTE DE DOMINIO PÚBLICO— AUNQUE ES “UNA *75VACA LECHERA, NO ES UNA VACA CUALQUIERA, TOLÓN . . . TOLÓN”. PUERTO RICO NO ES UNA FINCA PRIVADA.
Por los fundamentos expuestos, disentimos. En abono del interés público VULNERADO, procedía el injunction, la prohi-bición de esta campaña publicitaria ilegal y la remisión del asunto al Secretario de Justicia para el inicio de las acciones conducentes a decretar la nulidad de los contratos de publicidad otorgados por el Banco Gubernamental de Fomento y, simultáneamente, reco-brar cualesquiera desembolsos habidos.

(1) Un examen del inventario de facultades y deberes reconocidos expresamente al Gobernador en el Art. Ig See. 4 de la Constitución del Estado Libre Asociado, L.ER.A., Tomo 1, nos impide refrendar semejante proposición. Al igual que los otros dos (2) poderes —Legislativo y Judicial— no es absoluto. No podemos hablar en abstracto de “poderes inherentes” para expandirlo. La propia See. 4, in fine, dispone claramente sus contornos: el Gobernador podrá “[e]jercer las otras facultades y atribuciones y cumplir los demás deberes que se le señalen por esta Constitución o por ley”. (Enfasis suplido.) Const. E.L.A., supra, ed. 1982, pág. 349. Contra este marco de referencia —Constitución y ley— es que nos corresponde legítimamente descargar nuestra función judicial.


(2) El impacto nocivo de su posición puede apreciarse con mayor claridad cuando recurrimos a un ejemplo dramático. De acuerdo con sus fundamentos, sería perfectamente válido el absurdo de que el Primer Ejecutivo o la Legislatura, cada cual por separado y sin utilizar los cauces de nuestra Constitución, desarrollaran campañas publicitarias a favor de legalizar el uso de las drogas narcóticas, mientras se mantiene inalterada la ley que informa la política pública en contrario y que condena y desalienta su uso.
Creemos que nadie, absolutamente nadie, por el sólo hecho de un Gobernador anunciar esa propuesta en su mensaje anual o proponerlo a la Legislatura en otro momento, consideraría lícito, según el estado de derecho vigente, la propagación de anuncios sobre los beneficios de esa medida, estimulando la siembra de marihuana, ilustrando el procesamiento y consumo de cocaína y los métodos más higiénicos y efectivos de inyectarse heroína.